DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-3, 5-9, and 14-16 were amended, claims 4 and 10-13 were canceled, and claims 18-25 were newly added in the response filed on 12/22/2021.  Claims 1-3, 5-9, and 14-25 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    162
    1001
    media_image1.png
    Greyscale
(filing receipt dated 1/7/2021). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  The amendments to the claims and specification filed on 12/22/2021 removed all limitations not supported by the foreign priority document (EP 19220141.6, filed on 12/30/2019)  See p. 2-3 of the OA dated 10/5/2021. Therefore the effective filing date of the claimed invention is 12/30/2019.
Response to Amendment
The Applicant's amendments, dated 12/22/2021, are sufficient to overcome the objection(s) to claims 1, 5, and 14-16 of record (see p. 3 of the OA dated 10/5/2021).  The objection(s) are withdrawn. 
claims 1-9 and 14-17 of record.  See p. 3-5 of the OA dated 10/5/2021.  The rejections are withdrawn.
The Applicant's amendments, dated 12/22/2021, are sufficient to overcome the 35 USC 102(a)(1) rejection of claims 1, 2, 5, 7, and 14 as being anticipated by US 3939200 (‘200, published on 2/17/1976, of record in the IDS filed on 12/22/2020).  See p. 5-6 of the OA dated 10/5/2021.  The Applicant amended independent claim 1 to require the limitations of newly canceled claim 4 and to further require that the process is free of halogenated alkanes and aromatic solvents (previously a limitation in claim 9).  ‘200 does not teach an example which anticipates amended claim 1.  The rejection is withdrawn.
The Applicant's amendments, dated 12/22/2021, are sufficient to overcome the 35 USC 103 rejection of claims 1-3, 5, 7, 8, 14, and 15 as being unpatentable over WO 2019/110371 (WO ‘371, published on 6/13/2019).  See p. 12-16 of the OA dated 10/5/2021. The Applicant amended independent claim 1 to require the limitations of newly canceled claim 4.  Claim 4 was not included in the original rejection, therefore the rejection is withdrawn.
Response to Arguments
Applicant's arguments filed 12/22/2021 (p. 10-14), with respect to the 35 USC 103 rejection of claims 1-9 and 14-17 as being unpatentable over US 3939200 (‘200, published on 2/17/1976, of record in the IDS filed on 12/22/2020) have been fully considered but they are not persuasive. See p. 6-12 of the OA dated 10/5/2021.  The Applicant argues the following on p. 10:

    PNG
    media_image2.png
    239
    720
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    241
    717
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    97
    702
    media_image4.png
    Greyscale

The Applicant then provides an overview of the appropriate standards for establishing obviousness on p. 11 to the middle of p. 13, and continues the specific arguments against the rejection in the second to last paragraph of p. 13:

    PNG
    media_image5.png
    271
    700
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    119
    704
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    147
    724
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    247
    724
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    144
    699
    media_image9.png
    Greyscale

claim 1 until the claim was amended in 12/22/2021.  Further, there does not appear to be any evidence in ‘200 that teaches that the aminocarboxylic acid or lactam has to be combined with only the Bronsted Lowry acid to first form the acid salt.  Just because the aminocarboxylic acid and diol are combined in example 11 before the HCl is added does not mean that esterification is occurring before salt formation. The acid salt could be generated immediately upon contact with the HCl and then consumed in the esterification.  ‘200 explicitly uses the claimed method of addition, therefore it must be suitable for the reaction disclosed therein. 
	With respect to the Applicant’s arguments regarding the alleged lack of motivation for the skilled artisan to alter the compounds or process within ‘200 to arrive at those instantly claimed, it is not clear which specific part of the process or compound of ‘200 that the Applicant takes issue with (other than the order of addition addressed on p. 10 of the response).  As discussed in the original rejection, ‘200 teaches a reaction which includes reactants that overlap with those of formula (II) and (III), polyols that overlap with those of formula (I), Bronsted-Lowry acids that overlap with those claimed, and solvents that fall within the genus claimed.  Further example 11 of ‘200 teaches the order of addition claimed. See p. 8-12 of the OA dated 10/5/2021.  Which “lead compound” in ‘200 is the Applicant arguing against?  ‘200 discloses a process which .
Claim Objections
Claims 1, 5, 14-17, and 25 are objected to because of the following informalities:  in line 6 of claim 1, the limitation “or CH2CH(OH)CH2, CH2C(CH2 OH)CH2,” should be deleted and replaced by –or A is CH2CH(OH)CH2, CH2C(CH2OH)CH2,--.  This same change should also be made in claim 25.
In line 7 of claim 1, the limitation “CH2C(CH2OH)(CH2CH3)CH2, and is optionally” should be deleted and replaced by –or CH2C(CH2OH)(CH2CH3)CH2, and A is optionally--.  This same change should also be made in claim 25.
In line 15 of claim 1, the limitation “independently is hydrogen or a C1-C4 alkyl group, or CH2CH2COOH, or CH2COOH,” should be deleted and replaced by –independently is hydrogen, a C1-C4 alkyl group, CH2CH2COOH, CH2COOH,--.  The same change should be made in claim 25.  
In the final two lines of claim 5, the phrase “optionally alkoxylated or reacted with a hydroxy carboxylic acid, and combinations thereof” should be deleted and replaced by –and combinations thereof wherein the polyol is optionally alkoxylated or reacted with a hydroxy carboxylic acid--.  The same change should be made in claims 14-16.
Claim 17 is objected to because the claim should begin –The process—instead of “Process”.  
Appropriate correction is required.
claims 19 and 23 with the limitation –monoethylene glycol--, which is used in independent claim 18.  
New Claim Rejections - 35 USC § 112(b)-Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, and 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Lines 4-9 of claim 1 were amended on 12/22/2021 to recite that “the polyol may be of the formula (I)….or the polyol may be poly tetrahydrofuran…”.  This limitation is indefinite because it is unclear is the limitations following the phrase “may be” are actually required or not.  Is “may be” being used as a synonym for “optionally”?  Or is the polyol required to be one of the options set forth in lines 4-9?  The Examiner suggests that replacing the phrase “may be” with the word –is—in both instances will overcome the rejection.  The same issue occurs in claim 25.  
	The final line of claim 1 was amended on 12/22/2021 to recite “wherein the process is free of halogenated alkanes and aromatic solvents”.  It is unclear if the limitation means that the process is free of i) halogenated alkane and halogenated aromatic solvents or ii) halogenated alkane solvents and any aromatic solvents.  [0039] claim 18.
	Claim 16 is rejected for depending from a canceled claim.
	All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.
Modified Claim Rejections - 35 USC § 103-Necessitated by Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  See p. 6-12 of the OA dated 10/5/2021 for the original rejection.  The rejection has been modified to address the amended and newly introduced claims.
Claim(s) 1-3, 5-9, 14-19, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3939200 (‘200, published on 2/17/1976, of record in the IDS filed on 12/22/2020).
Applicant Claims

    PNG
    media_image10.png
    124
    1009
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    250
    1014
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    207
    1009
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    203
    326
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    230
    250
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    117
    1012
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    289
    1010
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    119
    1007
    media_image17.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
‘200 teaches aliphatic acyl-containing amine hydrochlorides and processes for preparing and using said compounds (see whole document, and amine and amine salt products of formulae (I)-(VI) in col. 1, line 44-col. 2, line 27 and claims).  ‘200 teaches that the process for producing the compounds comprises reacting an amino acid or claims 1, 5, 7 and 25, ‘200 teaches an example (see example 11 in col. 7) wherein glycine, a compound of instant formula (II) wherein m is 1 and R is H, is reacted with 1,6-hexanediol, a compound of instant formula (I) wherein A is a C6 linear saturated aliphatic group –(CH2)6-, in the presence of hydrogen chloride, a Bronsted-Lowry acid,  at a temperature of 145 C (which falls within the instantly claimed range and that of claim 7, see MPEP 2144.05), wherein the total molar amount of glycine to the molar amount of the polyol is 1.00 mole glycine : 0.50 mole 1,6-hexanediol, which falls within the instantly claimed range, see MPEP 2144.05 (wherein 1,6-hexanediol has two hydroxyl groups such that n is 2 and the molar ratio of acid:polyol ranges from 2:0.8 to 2:1.5 or 1:0.4 to 1:0.75).  Example 11 further teaches that that the glycine and 1,6-hexanediol are fully mixed together before the hydrogen chloride is passed in the reaction (such that the Bronsted-Lowry acid is not added to the reaction mixture until 100% of the total of the 1,6-hexandiol and the glycine are dosed).  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
With respect to claims 1 and 25, ‘200 does not explicitly teach an example wherein the Bronsted-Lowry acid is chosen from sulfuric acid, phosphoric acid or combinations thereof.  Nor does ‘200 explicitly teach an example wherein the process is free of halogenated alkanes and aromatic solvents which anticipates that claimed.  With respect to the Bronsted-Lowry acid, though ‘200 prefers the use of hydrochloric acid/hydrogen chloride as the strong acid, ‘200 also mentions that other inorganic strong acids may be used, including sulfuric and phosphoric acid, which would produce the compound of formulae (IV-VI) wherein X is sulfate or phosphate (see col. 2, lines 9-27, and col. 2, line 53-col. 3, line 7).  With respect to the solvent, ‘200 teaches that the reaction should be carried out in an inert liquid medium, which may or may not include a solvent and wherein the solvent can include tetramethylenesulfone, which is not aromatic and does not comprise halogens or alcohols units (see col. 2, line 53-col. 3, line 27).
With respect to claim 2, as discussed above, n is 2 and the claimed molar ratio of acid:polyol is 2:0.9 to 2:1.1 or 1:0.45 to 1:0.55.  Therefore the ratio of 1 mole glycine:0.50 mol 1,6-hexanediol in example 11 of ‘200 falls within the instantly claimed range.  See MPEP 2144.05
With regard to claim 3, ‘200 teaches that amino acid may be used in the form of a lactam of instant formula (III), and specifically exemplifies 2-pyrrolidone, 2-piperidone, and -caprolactam (compounds of instant formula (III), wherein m is 3-5 respectively and R is H).  See col. 4, lines 41-47 and examples 6, 13, 18-20, and 22.
	With regard to claim 6, ‘200 teaches that a variety of polyols can be used (see col. 4, lines 20-29), wherein ethylene glycol is exemplified in example 12.   The boiling point of ethylene glycol is approximately 197C (as exemplified by https://pubchem.ncbi.nlm.nih.gov/compound/174#section=Boiling-Point&fullscreen=true, 
	With regard to claim 8, example 11 of ’200 further teaches that the reaction includes 250 mL of 1,2,3-trichloropropane and sufficient benzene to maintain a good reflux rate at 145C.  However, as the amount of benzene is unknown, the wt% of the total amount of solvent cannot be calculated.  Nor does ‘200 provide a preferred wt% for the solvent in the reaction, only specifying that the reaction should be carried out in an inert liquid medium, which may or may not include a solvent (see col. 2, line 53-col. 3, line 27).  Further, the salts produced in the examples are easily separated from the reaction mixture by precipitation.  Therefore the concentration of the reaction solvent does not appear to be critical to the reaction so long as the reaction takes place in the liquid phase.  Further, the skilled artisan would be motivated to use as little solvent as possible in order decrease waste and simplify the separation of the final salts from the reaction mixture.  Therefore, absent any evidence to the contrary (which the Examiner does not see evidence of in the specification as filed), the instantly claimed concentration range of the solvent does not appear to be critical to the outcome of the disclosed process and it would be prima facie obvious for the skilled artisan to optimize the amount of solvent used in the reaction based on the solubilities of the particular reactants used in the reaction and to minimize waste by not using a large excess of solvent.  Also see MPEP 2144.05(II).
	With respect to claims 9 and 17, ‘200 teaches that the reaction should be carried out in an inert liquid medium, which may or may not include a solvent and wherein the 
	With respect to claims 14-16, see discussion of claim 5 above.
	With respect to claims 18, 19, 23, and 24, see col. 4, lines 20-29 with respect to the polyol, wherein 1,6-hexanediol, ethylene glycol, and 1,4-butanediol are exemplified in examples 11-15 in col. 7-8.  Regarding the lactam, see col. 4, lines 45-46 and example 13, which specifically mention caprolactam and pyrrolidone.  Regarding the Bronsted-Lowry acid, though ‘200 prefers the use of hydrochloric acid/hydrogen chloride as the strong acid, ‘200 also mentions that other inorganic strong acids may be used, including sulfuric and phosphoric acid, which would produce the compound of formulae (IV-VI) wherein X is sulfate or phosphate (see col. 2, lines 9-27, and col. 2, line 53-col. 3, line 7).  With respect to the solvent, ‘200 teaches that the reaction should be carried out in an inert liquid medium, which may or may not include a solvent and wherein the solvent can include tetramethylenesulfone, which is not aromatic and does not comprise halogens or alcohols units (see col. 2, line 53-col. 3, line 27).  With respect to all other process limitations see discussion of claim 1 above.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the instantly claimed process based on the teachings of ‘200 with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill would have been motivated to employ a lactam instead of an amino acid, a different inorganic acid other than hydrochloric acid, a solvent, and/or one of the polyols instantly claimed in the exemplified reactions of ‘200 because as discussed in 
Subject Matter free from the Prior Art
The subject matter of claims 20-22 appears to be free from the prior art, though the claims are rejected under 35 USC 112(b) above.  The closest prior art to the claimed process is that of US 3939200 (‘200).  Though ‘200 teaches using the disclosed process to produce salts of formula (IV): 
    PNG
    media_image18.png
    48
    331
    media_image18.png
    Greyscale
 and free amines of formula (I): 
    PNG
    media_image19.png
    47
    304
    media_image19.png
    Greyscale
 , ‘200 does not appear to teach or suggest the use of poly tetrahydrofuran, triethylene glycol, or glycerol as the polyol.  R1 in the formulae above is defined as a diester residue of an alkane or cycloalkane diol having two primary hydroxyl groups, preferably from 2 to 18 carbon atoms, and up to one hetero oxygen or sulfur atom.  See col. 1, line 44-col. 2, line 27 and col. 4, lines 20-29.  The polyols recited in claims 20-22 do not meet the limitations of the diol used to produce compounds (I) and (IV) of ‘200 because they either contain more than one heteroatom in the alkylene chain (poly tetrahydrofuran and triethylene glycol) or contain further hydroxyl substituents (glycerol).  Nor does the prior art teach or suggest replacing the diols employed in ‘200 with one of those claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622